            Case 4:20-cv-01156-LPR Document 1 Filed 09/29/20 Page 1 of 9

                                                                                         FILED
                                                                             I: ·srlJE.Rs.
                                                                                         DISTRICT COURT   '~
                                                                             liol'\      N DISTRICT A   NSAS




MORGAN BROWER


vs.                                     No. 4:20-cv-fLSd> -~,e_

REAL ESTATE MANAGEMENT CORP.
and SANDY EDLEMON
                                                           This case assigned to Distri
                                   ORIGINAL COMPLli~f MagiStrate Judge,.Jl..~~~-__;_JJ..


       COMES NOW Plaintiff Morgan Brower ("Plaintiff'), by and through his attorneys

Blake Hoyt and Josh Sanford of Sanford Law Firm, PLLC, and for his Original

Complaint against Defendants Real Estate Management Corporation and Sandy

Edlemon (collectively "Defendant" or "Defendants"), he does hereby state and allege as

follows:

                          I.       PRELIMINARY STATEMENTS

       1.       This is an action brought by Plaintiff against Defendants for violations of

the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (the "FLSA"), and the Arkansas

Minimum Wage Act, Ark. Code Ann. § 11-4-201, et seq. (the "AMWA").

       2.       Plaintiff seeks declaratory judgment, monetary damages, liquidated

damages, costs, and a reasonable attorneys' fee, as a result of Defendant's failure to

pay Plaintiff sufficient wages under the FLSA and under the AMWA within the applicable

statutory limitations period.




                                             Page 1 of9
                     Morgan Brower v. Real Estate Management Corporation, et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                         Original Complaint
            Case 4:20-cv-01156-LPR Document 1 Filed 09/29/20 Page 2 of 9



       3.      Upon information and belief, within the three years prior to the filing of the

Complaint, Defendant has willfully and intentionally committed violations of the FLSA

and the AMWA as described, infra.

                             II.   JURISDICTION AND VENUE

       4.      The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

       5.      Plaintiffs claims under the AMWA form part of the same case or

controversy and arise out of the same facts as his FLSA claims. Therefore, this Court

has supplemental jurisdiction over the AMWA claims pursuant to 28 U.S.C. § 1367(a).

       6.      Defendants conduct business within the State of Arkansas.

       7.      Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because the State of Arkansas has personal jurisdiction over Defendant, and

Defendant therefore "resides" in Arkansas.

       8.      Plaintiff was employed at Defendant's business in Little Rock. Therefore,

the acts alleged in this Complaint had their principal effect within the Eastern District,

Central Division, and venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                    Ill.    THE PARTIES

       9.      Plaintiff is an individual and resident and domiciliary of Pulaski County.

       10.     Separate Defendant Real Estate Management Corporation ("ReManCo"),

is a domestic, for-profit corporation.

       11.     ReManCo's registered agent for service is Sandy L. Edlemon, at 1701

Westpark Drive, Little Rock, Arkansas 72204.

                                            Page2 of9
                    Morgan Brower v. Real Estate Management Corporation, et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                        Original Complaint
         Case 4:20-cv-01156-LPR Document 1 Filed 09/29/20 Page 3 of 9



       12.      Separate Defendant Sandy Edlemon ("Edlemon") is an individual and

resident of Arkansas.

                                IV.     FACTUAL ALLEGATIONS

       13.      Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       14.      Defendant owns and operates an apartment complex in Little Rock.

       15.      Edlemon is a principal, director, officer, and/or owner of ReManCo.

       16.      Edlemon, in her role as an operating employer of ReManCo, had the

power to hire and fire Plaintiff, often supervised Plaintiff's work and determined his work

schedule, and made decisions regarding Plaintiff's pay, or lack thereof.

       17.      Ed lemon took an active role in operating ReManCo and in the

management thereof.

       18.      Edlemon, at relevant times, exercised supervisory authority over Plaintiff

in relation to his work schedule, pay policy and the day-to-day job duties that Plaintiff's

job entailed.

       19.      Edlemon acted as the employer of Plaintiff and is and has been engaged

in interstate commerce as that term is defined under the FLSA.

       20.      ReManCo acted as the employer of Plaintiff and is and has been engaged

in interstate commerce as that term is defined under the FLSA.

       21.      During the relevant time, Defendant had at least two (2) employees who

engaged in interstate commerce or in the production of goods for interstate commerce,

or who handled, sold, or otherwise worked on goods or materials that had been moved



                                             Page 3 of9
                     Morgan Brower v. Real Estate Management Corporation, et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                         Original Complaint
        Case 4:20-cv-01156-LPR Document 1 Filed 09/29/20 Page 4 of 9



in or produced for interstate commerce, such as construction materials, construction

machinery and tools.

      22.     Defendant's annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Original

Complaint.

      23.     Defendant was, at all times relevant hereto, Plaintiffs employer and is and

has been engaged in interstate commerce as that term is defined under the FLSA.

      24.     At all relevant times herein, Defendant directly hired Plaintiff to work in its

facilities, paid him wages and benefits, controlled his work schedule, duties, protocols,

applications, assignments and employment conditions, and kept at least some records

regarding his employment.

      25.     At all times material hereto, Plaintiff was entitled to the rights, protections,

and benefits provided under the FLSA and the AMWA.

      26.     Defendant employed Plaintiff from March of 2015 to August of 2020.

      27.     Specifically, Defendant employed Plaintiff as a salaried Construction

Supervisor.

      28.     As a Construction Supervisor, Plaintiffs primary duty was performing

manual labor related to construction projects, such as operating lifts, driving machines

and loading equipment.

      29.     Plaintiffs primary duty was not managing the enterprise or managing a

customarily recognized department or subdivision of the enterprise.

       30.    Plaintiff did not have the authority to hire or fire any other employee.

                                            Page 4 of9
                    Morgan Brower v. Real Estate Management Corporation, et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                        Original Complaint
            Case 4:20-cv-01156-LPR Document 1 Filed 09/29/20 Page 5 of 9



        31.     Plaintiff did not exercise independent judgment as to matters of

significance in carrying out his duties.

        32.     Plaintiff does not have a terminal degree in engineering or any other field

of study.

        33.     Plaintiff regularly worked more than forty hours per week during the

relevant time period.

        34.     Plaintiff estimates he worked as many as sixty hours per week during

some weeks.

        35.     Defendants did not pay Plaintiff one and one-half (1.5) his regular rate for

hours worked over forty in a week.

        36.     At all relevant times herein, Defendants have deprived Plaintiff of sufficient

overtime compensation for all of the hours he worked over forty per week.

        37.     Defendants provided Plaintiff with a company credit card, and authorized

him to make personal purchases using it, which would then be deducted from his

paycheck.

        38.     However, the amount Defendants deducted from Plaintiffs paycheck was

more than the amount Plaintiff spent on personal purchases using the company credit

card.

        39.     For example, Plaintiff used the company credit card to buy construction

materials     for   Defendants'    apartment      complex-a         transaction    authorized   by

Defendants-and Defendants deducted from Plaintiffs paycheck for that purchase.

        40.     Defendants refused to provide Plaintiff with credit card statements to

validate their deductions.

                                             Page 5 of9
                     Morgan Brower v. Real Estate Management Corporation, et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                         Original Complaint
            Case 4:20-cv-01156-LPR Document 1 Filed 09/29/20 Page 6 of 9



          41.   Plaintiff bought a life insurance policy through Defendants' insurer, Aflac.

          42.   Defendants let Plaintiff's life insurance policy lapse without notifying

Plaintiff, but continued to take money from Plaintiff's checks to pay for the life insurance

policy.

          43.   Plaintiff learned that the policy had lapsed in May of 2020, and

immediately demanded a refund.

          44.   Defendant refunded Plaintiff $507.00 but did not provide documentation

that this amount was correct.

          45.   Upon information and belief, Plaintiff is owed additional money to

compensate him for deductions taken out for a life insurance policy that was not

provided.

          46.   Defendants knew or showed reckless disregard for whether their actions

violated the FLSA and the AMWA.

                V.     FIRST CAUSE OF ACTION-Violation of the FLSA

          47.   Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

          48.   Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

          49.   At all relevant times, Defendant was Plaintiff's "employer'' within the

meaning of the FLSA, 29 U.S.C. § 203.

          50.   At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

          51.   29 U.S.C. § 207 requires employers to pay employees overtime wages of

                                              Page 6of9
                      Morgan Brower v. Real Estate Management Corporation, et al.
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                          Original Complaint
         Case 4:20-cv-01156-LPR Document 1 Filed 09/29/20 Page 7 of 9



1.5x the regular rate of pay for all hours worked over forty (40) in each week, unless the

employee meets certain exemption requirements of 29 U.S.C. § 213 and all

accompanying Department of Labor regulations.

       52.     During the period relevant to this lawsuit, Defendant misclassified Plaintiff

as exempt from the overtime requirements of the FLSA.

       53.     Despite the entitlement of Plaintiff to lawful overtime wages under the

FLSA, Defendant failed to pay Plaintiff lawful overtime wages for all hours worked over

forty (40) in each one-week period.

       54.     Defendant unlawfully deducted wages from Plaintiff's paychecks.

       55.     Defendant's conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary, and in bad faith.

       56.     By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys' fees, for all violations that occurred within the three years prior to the filing of

this Complaint.

             VI.    SECOND CAUSE OF ACTION-Violation of the AMWA

       57.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       58.     Plaintiff asserts this claim for damages and declaratory relief pursuant to

the AMWA, Ark. Code Ann.§ 11-4-201, et seq.

       59.     At all relevant times, Defendant was Plaintiff's "employer" within the

meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       60.     Sections 210 and 211 require employers to pay employees a minimum

                                            Page 7 of9
                    Morgan Brower v. Real Estate Management Corporation, et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                        Original Complaint
            Case 4:20-cv-01156-LPR Document 1 Filed 09/29/20 Page 8 of 9



wage for all hours worked up to forty (40) and to pay one and one-half times regular

wages for all hours worked over forty (40) in a week unless an employee meets certain

exemption requirements of 29 U.S.C. § 213 and accompanying DOL regulations.

       61.     Despite the entitlement of Plaintiff to lawful overtime wages under the

AMWA, Defendant failed to pay Plaintiff lawful overtime wages for all hours worked over

forty (40) in each one-week period.

       62.     Defendant unlawfully deducted wages from Plaintiffs paychecks.

       63.     Defendant's conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.

       64.     By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys' fees, for all violations that occurred within the three years prior to the filing of

this Complaint, pursuant to Ark. Code Ann.§ 11-4-218.

                              VII.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Morgan Brower respectfully prays

that each Defendant be summoned to appear and to answer herein and for declaratory

relief and damages as follows:

       A.      A declaratory judgment that Defendant's practices alleged herein violated

the FLSA, the AMWA, and their relating regulations;

       B.      Judgment for damages for all unpaid overtime wages pursuant to the

FLSA, the AMWA, and their relating regulations;

       C.      Judgment for liquidated damages pursuant to the FLSA, the AMWA, and

their relating regulations;

                                             Page 8 of9
                     Morgan Brower v. Real Estate Management Corporation, et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                         Orlglnal Complaint
           Case 4:20-cv-01156-LPR Document 1 Filed 09/29/20 Page 9 of 9



      D.      An order directing Defendant to pay Plaintiff prejudgment interest, a

reasonable attorneys' fee, and all costs connected with this action; and

      E.       Such other and further relief as this Court may deem just and proper.

                                                          Respectfully submitted,

                                                          PLAINTIFF MORGAN BROWER

                                                          SANFORD LAW FIRM, PLLC
                                                          ONE FINANCIAL CENTER
                                                          650 S. SHACKLEFORD, SUITE 411
                                                          LITTLE ROCK, ARKANSAS 72211
                                                          TELEPHONE: (501) 221-0088
                                                          FACSIMIL : (888) 787-2040




                                                          josh@sanfordlawfirm.com




                                            Page 9 of9
                    Morgan Brower v. Real Estate Management Corporation, et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                        Original Complaint
